NO. 07-06-0239-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL B



SEPTEMBER 20, 2006

______________________________



OFELIO ROMERO VASQUEZ, 



Appellant



v.



THE STATE OF TEXAS, 



Appellee

_________________________________



FROM THE 242
ND
 DISTRICT COURT OF HALE COUNTY;



NO. B14753-0301; HON. ED SELF, PRESIDING

_______________________________



Memorandum Opinion

______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

Ofelio Romero Vasquez appeals from an order revoking his probation.  Pursuant to a guilty plea, he was convicted of tampering with a governmental record, sentenced to two years in a state jail facility and fined $1,000.  However, the sentence of appellant was suspended, and he was placed on community supervision for two years.  Thereafter, the State filed a motion to revoke appellant’s probation alleging he failed to report to his probation officer on  designated days and failed to make payments on his fine, restitution, and court costs.  Appellant pled true to the allegations, and his probation was revoked. 

 Appellant’s counsel has filed a motion to withdraw, together with an 
Anders
(footnote: 1) brief in which he certified that, after diligently searching the record, the appeal was without merit.  Along with his brief, appellate counsel included a copy of a letter sent to appellant informing him of counsel’s belief that there was no reversible error and of appellant’s right to file a response or brief 
pro se. 
  By letter dated August 16, 2006, this court also notified appellant of his right to tender his own brief or response and set September 15, 2006, as the deadline by which to do so.  To date, no brief, response, or a request for extension of time has been filed by appellant.  

Appellate counsel discusses in his brief how appellant pled true to the allegations that he violated the terms of his probation.  A plea of true standing alone supports the revocation.  
Cole v. State, 
578 S.W.2d 127, 128 (Tex. Crim. App. 1979).  We have also conducted our own review of the record, pursuant to 
Stafford v. State, 
813 S.W.2d 503 (Tex. Crim. App. 1991), to assess the accuracy of appellate counsel’s conclusions and to uncover any error.  That review failed to reveal any error.

     	Accordingly, the motion to withdraw is granted, and the judgment is affirmed.



Brian Quinn 

          Chief Justice

Do not publish.

FOOTNOTES
1:Anders v. California, 
386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).